DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 01/17/2022. This Action is made FINAL.

Claims 1, 4-17, and 19 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Amendments to claims 1 further limit the scope from “one or more” to “a plurality” for “a plurality of combinations”, “a plurality of traffic situations”, “a plurality of driving behaviors”, and “a plurality of object hypotheses”. Additional amendments to claim 1 incorporate the limitations of cancelled claims 2-3.

Amendments to claims 4-5 correct claim dependencies due to cancellation of the claims previously depended on.

Amendments to claims 17 further limit the scope from “one or more” to “a plurality” for “a plurality of combinations”, “a plurality of traffic situations”, “a plurality of driving behaviors”, and “a plurality of object hypotheses”. Additional amendments to claim 17 incorporate the limitations of cancelled claim 18.

Amendments to claims 19 further limit the scope from “one or more” to “a plurality” for “a plurality of combinations”, “a plurality of traffic situations”, “a plurality of driving behaviors”, and “a plurality of object hypotheses”. Additional amendments to claim 19 incorporate the limitations of cancelled claim 20.

Response to Arguments

Applicant’s Arguments, see Remarks pages 9-10, filed 01/17/2022, with respect to the objections of claims 2-3 and 7-8 have been fully considered. As claims 2-3 are cancelled the previous objections are moot and are therefore withdrawn, however as no amendments were made to claims 7-8 the objections are maintained.

Applicant’s Arguments, see Remarks pages 9-10, filed 01/17/2022, with respect to the rejections under 35 U.S.C. 112(b) of claims 1-17 have been fully considered. The Examiner acknowledges that the previously referenced  “a driving behavior of one or more driving behaviors” and later “select a driving behavior for each traffic situation” in the 112(b) rejection is clarified by the amendments, however, claims 1 and 17 still reference “the obtained safety driving parameters” where previously referenced as “the obtained driving model parameters”. Therefore, the rejections have been maintained.

Applicant’s arguments, see Remarks page 1, filed 0, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments, see Remarks page 1, filed 0, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang.
In the Remarks, Applicant argued the following:

Eggert fails to teach or suggest
“to consider a plurality of combinations with each combination including “a driving behavior of a plurality of driving behaviors”, “a traffic situation of a plurality of traffic situations” and “an object hypothesis of a plurality of object hypotheses”.”
“to determine for “each pair of a particular driving behaviors and a particular traffic situation  from the plurality of combinations, whether a maximum risk value of the plurality of determined risk values respectively corresponding to the plurality of object hypotheses for the respective pair is less than a predefine threshold risk value”

Regarding point a(i), Applicant argues Eggert considers a single scenario by only considering a single object hypotheses for a situation. As Eggert teaches “a plurality of combinations”, “a plurality of driving behaviors”, and “a plurality of traffic situations” (as shown in the revised mapping in the rejection below) Eggert does not explicitly state anything beyond “at least one predicted trajectory” for the virtual traffic entity.

Regarding point a(ii), Applicant argues Eggert does not evaluate a plurality of combinations nor evaluate risks for pairs of a particular driving behavior and particular traffic and a plurality of “at least one” object hypothesis in the considerations. 
	Applicant further argues Eggert does not determine or evaluate a maximum risk value from risk values determined by pairs of a particular driving behavior, a particular traffic situation and a plurality of object hypotheses and does not consider  whether the maximum risk value is less than a threshold. Examiner acknowledges that while Eggert teaches determination and evaluation of a maximum risk value from risk values determined by pairs of a particular driving behavior, a particular traffic situation, and an object hypotheses and whether that maximum risk value is less than a threshold (as shown in the revised mapping in the rejection below) Eggert does not explicitly teach more than “at least one” object hypotheses in the determination or evaluation.
	Applicant further argues Egger does not select a driving model of update driving model parameters based on a determined maximum risk value. Examiner maintains that Eggert teaches this limitation as shown in the revised mapping in the rejection below, as Eggert teaches a predict risk map for various driving behaviors involving variations of the vehicles parameters and further controlling the vehicle based on the results of the predictive risk maps, further the predictive risk maps clearly demonstrate a maximum risk value.



Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 17 reference “a driving behavior of one or more driving behaviors” then later “and select a driving behavior for each traffic situation…”, however, this limitation is generally unclear as to what is being claimed with regards to further references to “a driving behavior”, the examiner recommends adding language to distinguish or clarify if the references to “a driving behavior” are the same or different by either adding the terms first/second or only using the language “the driving behavior” after the first occurrence of ”a driving behavior”. For the purposes of compact prosecution the examiner will interpret all references to a/the driving behavior to be a reference to the same driving behavior.
Claims 1 and 17 further reference “the obtained safety driving parameters”, the examiner recommends clarifying the claim language to “the obtained driving model parameters” or to include antecedent basis for “the obtained safety driving parameters” . This limitation lacks antecedent basis, for the purposes of compact prosecution and with considering to the specification the examiner will interpret “safety driving parameters” to be “driving model parameters”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eggert and further in view of Zhang (US 11260855 B2) henceforth referred to as Zhang.

Regarding Claim 1 Eggert teaches A safety system for a vehicle comprising (para [0048] line 1-2 :  “FIG. 1 shows a flowchart for a driver assistance system 1 according to an embodiment.”): 
one or more processors configured to (para [0077] line 1-5 : “The individual units (modules) of the system 1 may be implemented in separate hardware units or modules interacting with each other or in form of plural computer program modules implemented in software, stored in one or more memories and running on the processor when executed.”), 
for each combination of a plurality of combinations (para [0054] line 1-4 : “In step S6 succeeding to step S5, a risk measure for each combination of the at least one virtual traffic entity and the predicted behavior of the ego vehicle is estimated or calculated.”), each combination including a driving behavior of a plurality of driving behaviors (para [0052] line 1-4 : “In step S4 at least one virtual traffic entity in the at least one determined area is generated, wherein the virtual traffic entity is adapted to interact with the at least one predicted behavior of the mobile device.”, para [0102] line 1-5 : “FIG. 7 illustrates the generation of a predictive risk map. In the upper portion of FIG. 7, using the risk model is shown. The lower portion of FIG. 7 illustrates a variation of the ego-vehicle's velocities and the impact on the predictive risk map.”, multiple driving behaviors in the form of variations in the ego  ), a traffic situation of a plurality of traffic situations in which to implement the plurality of driving behaviors ( para [0045] line 1-9 : “The following embodiments focus on an intersection warning system and coping with risks encountered at intersections caused by other traffic participants approaching an intersection. It is apparent that other driving assistance systems and functions of an ADAS may equally benefit from the taken approach. For example an adaptive cruise control system (ACC) may equally benefit from assessing risks which originate from occlusion of lanes by buildings and other vehicles.”, para [0049] line 1-5 :“The method starts with step S1 of acquiring sensor data comprising information on an environment of the mobile device (ego vehicle) from at least one sensor, for example a camera, in particular a stereo camera or one or more radar sensors.”, para [0050] line 1-3 : “In step S2 the acquired sensor data is used to generate an environment representation which is based on the acquired sensor data.”, it is understood that other ADAS functions are designed to handle traffic situations), and at least one an object hypothesis for each of the plurality of traffic situations (para [0053] line 1-7 : “In step S5, a virtual behavior for the virtual traffic entity is predicted. This prediction of the virtual behavior may be performed according to a usual method for predicting a behavior of traffic participants known in the art. Preferably, a same method for predicting the future behavior of the virtual traffic entity as for predicting a behavior of the ego-vehicle in a step S8 is used.”, para [0056] line 1-7 : “An advantageous embodiment of the method for controlling the ego-vehicle comprises the step S5 of predicting at least one virtual behavior of the at least one virtual traffic entity, and in step S6 of estimating a risk measure, a risk measure for each combination of the virtual behavior of the at least one virtual traffic entity and each predicted behavior of the ego-vehicle is estimated.”): 
obtain, for the respective combination, one or more driving model parameters associated with the driving behavior (para [0057] line 1-24 : “The method for controlling an ego-vehicle further calculates in step S9 a utility measure for each predicted behavior of the ego-vehicle. The utility measure of a predicted behavior of the ego-vehicle comprises for example for a predicted trajectory of the ego-vehicle a measure a benefit of the trajectory in form of achieving driving goals and fulfilling behavior constraints. If driving with a predetermined constant velocity is set as a driving goal for the ego-vehicle, the utility measure of a predicted trajectory can depend on a deviation of the predicted velocity when driving on the predicted trajectory from the predetermined constant velocity. A suitable utility measure may then be defined based on a difference between predicted velocity on the predicted trajectory and the predetermined constant velocity. If a pre-set driving goal is to arrive a specific location (spatial target), the utility of a predicted trajectory might be evaluated by the time which is required to arrive at the location when following the predicted trajectory. Further utility measures may be defined based on driving comfort, measurable by parameters such a small acceleration and deceleration values (mild braking) and/or economic considerations, for example minimizing a fuel consumption. The driving goal may also be a weighted combination of different elementary driving goals.”)  and object hypothesis for the respective combination (para [0052] line 9-12 : “The existence of this virtual traffic entity is then assumed by the inventive method as are the states of the virtual traffic entity, for example a speed or a mass of the virtual traffic entity.”); 
obtain, for the respective combination, a probability indicating a likelihood of an accident or collision for the respective combination (para [0054] line 1-4 : “In step S6 succeeding to step S5, a risk measure for each combination of the at least one virtual traffic entity and the predicted behavior of the ego vehicle is estimated or calculated.”, para [0055] line 3-8 : “The risk measure may correspond to a probability of a critical event such as a virtual collision or a virtual distance between the ego-vehicle and the virtual traffic entity that might occur in the future multiplied with a severity of consequences when the critical event actually occurs.”); 
determine, for the respective combination, a risk value based on the obtained safety driving parameters and the obtained probability for the respective combination (para [0055] line 3-12 : “The risk measure may correspond to a probability of a critical event such as a virtual collision or a virtual distance between the ego-vehicle and the virtual traffic entity that might occur in the future multiplied with a severity of consequences when the critical event actually occurs. The severity of consequences may for example include a relative collision speed between the colliding ego-vehicle and another vehicle or the hypothetic traffic scene entity at a time of the collision, vehicle masses, collision directions, impact points.”); 
determine, for each pair of a particular driving behavior and a particular traffic situation from the plurality of combinations, whether a maximum risk value of the plurality of determined risk values respectively corresponding to the object hypotheses for the respective pair is less than a predefined threshold risk value (para [0059] line 3-8 : “The control action may comprise at least one of issuing a warning to a driver of the ego-vehicle if the estimated risk measure exceeds a predetermined risk threshold, of supporting a driver initiated driving action of the ego-vehicle or of performing autonomously the driving action of the ego-vehicle is executed.”, para [0101] line : “The obtained risk model is used to build predictive risk maps as shown in FIG. 7.”, para [0103] line 1-5 : “The generated predictive risk map is then input for the step of behavior planning which succeeds in FIG. 3 to the step of risk evaluation. With predictive risk maps and evaluation of future behavior alternatives for the ego-vehicle 13 in terms of collision risk becomes possible.”)); 
select a driving behavior for each traffic situation based at least in part on the determined risk values (para [0055] line 1-3: “The calculated risk measure is evaluated in step S7. A controlling action for the ego-vehicle is then executed based on the evaluated risk measure.”, para [0101] line : “The obtained risk model is used to build predictive risk maps as shown in FIG. 7.”, para [0103] line 1-5 : “The generated predictive risk map is then input for the step of behavior planning which succeeds in FIG. 3 to the step of risk evaluation. With predictive risk maps and evaluation of future behavior alternatives for the ego-vehicle 13 in terms of collision risk becomes possible.”), comprising to select for at least one traffic situation a 2driving behavior in which the maximum risk value of the driving behavior for the at least one traffic situation is less than the predefined threshold value (para [0102] line 1-5 : “FIG. 7 illustrates the generation of a predictive risk map. In the upper portion of FIG. 7, using the risk model is shown. The lower portion of FIG. 7 illustrates a variation of the ego-vehicle's velocities and the impact on the predictive risk map.”, para [0113] line 1-9 : “A risk value for each of the first, the second and the third behavior alternative is calculated. The calculated values are each compared to a threshold. In case a risk value for a behavior alternative exceeds a predetermined threshold value, the corresponding behavior alternative can be neglected and excluded from further consideration. This results in the first second and third behavior alternative being of a low risk remaining, and being acceptable as foresighted driving behavior.”, Fig. 7, The predictive risk maps of Fig. 7 clearly show a maximum risk value, further excluding behaviors that exceed the predefined threshold value leaves only behaviors that where the maximum risk values of the selectable driving behaviors are less than the predefined threshold value), 
control the vehicle for each extracted situation based on the provided driving model parameters for the respective extracted situation (para [0059] line 1-8 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure. The control action may comprise at least one of issuing a warning to a driver of the ego-vehicle if the estimated risk measure exceeds a predetermined risk threshold, of supporting a driver initiated driving action of the ego-vehicle or of performing autonomously the driving action of the ego-vehicle is executed.”). However, Eggert fails to explicitly teach a plurality of object hypotheses.

However, in the same field of endeavor (object trajectory prediction) Zhang teaches prediction module using a plurality of object hypotheses (Col 2 line 12-20 : “According to some embodiments, a prediction module within an autonomous driving system is a critical component. Generally, the prediction module takes perception information, localization information, and map and route information as inputs, and predicts future movements of objects within a driving environment. In some cases, multiple trajectories are predicted for a particular object, and such predicted trajectories are reasonable to a certain level (e.g., having non-trivial probability).”,Col 2 line 32-43 : “In one embodiment, one or more objects are detected within the driving environment. One or more predicted trajectories are computed for each of the objects based on map and route information to produce a set of predicted trajectories for the objects. The set of predicted trajectories is used to enumerate a number of combinations of predicted trajectories on which the objects possibly travel within the driving environment. A risk value is computed for each of the combinations to generate a number of corresponding risk values. An autonomous vehicle is controlled based on a combination having a lowest risk value included in the corresponding risk values.”, The combination of the predictive risk maps of Eggert and the prediction module of Zhang teach multiple object hypotheses teaches the limitations of claim 1 including a plurality of object hypotheses).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Eggert to incorporate the prediction module of Zhang so that “trajectory prediction accuracy is improved, thereby enhancing the prediction quality of the prediction module.” (Col 2 line 29-31).

Regarding Claim 4 the combination of Eggert and Zhang teaches the safety system of claim 2, further Eggert teaches wherein the one or more processors are configured to select the driving behavior comprises to select a driving behavior for at least one traffic situation in which the maximum risk value of the driving behavior for the at least one traffic situation is more than the predefined threshold risk value in event that the one or more processors fail to determine any driving behavior having a maximum risk value for the respective situation less than the predefined risk threshold value(para [0075] line 1-8 : “A virtual risk evaluation unit 10 evaluates the calculated risk measure and controls the vehicle control unit 5 to execute a controlling action, for example to output a warning based on the evaluated risk measure. A warning may be output when the evaluated risk measure signals a possible danger of collision on an intersection ahead with a probability for a collision exceeding a predetermined threshold.”).

Regarding Claim 5 the combination of Eggert and Zhang teaches the safety system of claim 2, further Eggert teaches wherein the one or more processors are further configured to select a driving behavior for at least one situation in which the driving behavior has the lowest determined maximum risk value in comparison to other driving behaviors for the respective situation(para [0059] line 18-21 : “The control action may include also more complex control actions such as performing a lane change if the overall traffic situation and the specific risk recommends such procedure for minimizing a risk.”).

Regarding Claim 6 the combination of Eggert and Zhang teaches the safety system of claim 1, further Eggert teaches wherein the one or more processors are configured to select the driving behavior for at least one traffic situation based on one or more predefined criteria in addition to determined risk values(para [0057] line 1-12 : “The method for controlling an ego-vehicle further calculates in step S9 a utility measure for each predicted behavior of the ego-vehicle. The utility measure of a predicted behavior of the ego-vehicle comprises for example for a predicted trajectory of the ego-vehicle a measure a benefit of the trajectory in form of achieving driving goals and fulfilling behavior constraints. If driving with a predetermined constant velocity is set as a driving goal for the ego-vehicle, the utility measure of a predicted trajectory can depend on a deviation of the predicted velocity when driving on the predicted trajectory from the predetermined constant velocity.”, para [0059] line 1-3 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure.).

Regarding Claim 7 the combination of Eggert and Zhang teaches the safety system of claim 6, further Eggert teaches wherein the one or more processors are configured to select the driving behavior for at least one traffic situation based at least one the associated driving model parameters that minimizes acceleration or deceleration of the vehicle(para [0119] line 4-7 : “Additionally or alternatively, the behavior alternative with the lowest level of intervention corresponding to the lowest acceleration value for the ego-vehicle's velocity may be suggested to the driver.”).

Regarding Claim 8 the combination of Eggert and Zhang teaches the safety system of claim 6, further Eggert teaches wherein the one or more processors are configured to select the driving behavior for at least one traffic situation based at least one the associated driving model parameters that is closest to a currently used set of driving model parameters(para [0057] line 12-14 : “A suitable utility measure may then be defined based on a difference between predicted velocity on the predicted trajectory and the predetermined constant velocity.”, As a control action can be selected based on a utility measure and the utility measure may be defined based on a difference of predicted driving parameters and current predetermined constant parameters, the driving behavior can be selected based on a difference of parameters which can be interpreted as selection based on a parameter being closest to the currently used parameter).

Regarding Claim 9 the combination of Eggert and Zhang teaches the safety system of claim 1, further Eggert teaches wherein the one or more processors are configured to select the driving behavior during operation of the vehicle(para [0057] line 1-3 : “The method for controlling an ego-vehicle further calculates in step S9 a utility measure for each predicted behavior of the ego-vehicle.”, para [0059] line 1-8 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure. The control action may comprise at least one of issuing a warning to a driver of the ego-vehicle if the estimated risk measure exceeds a predetermined risk threshold, of supporting a driver initiated driving action of the ego-vehicle or of performing autonomously the driving action of the ego-vehicle is executed. “, The control action including warning a driver, supporting a driver initiated driving action, and performing autonomously the driving action implies that the system selects a driving behavior during operation of the vehicle.).

Regarding Claim 10 the combination of Eggert and Zhang teaches the safety system of claim 1, further Eggert teaches wherein the one or more processors are further configured to provide driving model parameters associated with each of the selected driving behaviors to a control system of the vehicle(para [0059] line 1-3 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure.”, para [0059] line 14-21 : “In case of an autonomously operating vehicle, the control action may include basic control actions setting an acceleration value or a deceleration value for the vehicle and/or initiating a lateral evasive movement. The control action may include also more complex control actions such as performing a lane change if the overall traffic situation and the specific risk recommends such procedure for minimizing a risk.”, Driving model parameters (utility measures) are used to determine a control action and include values for acceleration, the control action then setting an acceleration value for the vehicle would then require the system to provide the driving model parameter to a control system of the vehicle.).

Regarding Claim 11 the combination of Eggert and Zhang teaches the safety system of claim 1, further Eggert teaches wherein each traffic situation of the one or more traffic situations defines a traffic participant other than the vehicle(para [0051] line 1-6 : “In a subsequent step S3, the method further determines at least one area in the environment of the mobile device, wherein for the at least one area either a confidence for the sensor data is below a threshold or even no sensor data at all is available, for example due to objects such as buildings obstructing the view of the sensor.”, para [0052] line 1-9 : “In step S4 at least one virtual traffic entity in the at least one determined area is generated, wherein the virtual traffic entity is adapted to interact with the at least one predicted behavior of the mobile device. The term virtual traffic entity denotes a traffic participant for which there is no direct evidence in the sensor data, for example as the virtual traffic entity is in an area (region) in the theoretic coverage area of the sensor, for which no sensor data exists or no sensor data with sufficient reliability can be acquired.”).

Regarding Claim 12 the combination of Eggert and Zhang teaches the safety system of claim 11, further Eggert teaches wherein each object hypothesis of the one or more object hypotheses defines a potential action of the traffic participant(para [0053] line 1-4 : “In step S5, a virtual behavior for the virtual traffic entity is predicted. This prediction of the virtual behavior may be performed according to a usual method for predicting a behavior of traffic participants known in the art.”).

Regarding Claim 13 the combination of Eggert and Zhang teaches the safety system of claim 1, further Eggert teaches wherein each driving behavior of the one or more driving behavior defines a potential action of the vehicle(para [0057] line 1-3 : “The method for controlling an ego-vehicle further calculates in step S9 a utility measure for each predicted behavior of the ego-vehicle.”, para [0059] line 1-8 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure. The control action may comprise at least one of issuing a warning to a driver of the ego-vehicle if the estimated risk measure exceeds a predetermined risk threshold, of supporting a driver initiated driving action of the ego-vehicle or of performing autonomously the driving action of the ego-vehicle is executed. “).

Regarding Claim 14 the combination of Eggert and Zhang teaches the safety system of claim 13, further Eggert teaches wherein the potential action of the vehicle comprises an evasive maneuver(para [0059] line 1-3 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure.”, para [0059] line 14-18 : “In case of an autonomously operating vehicle, the control action may include basic control actions setting an acceleration value or a deceleration value for the vehicle and/or initiating a lateral evasive movement.”).

Regarding Claim 15 the combination of Eggert and Zhang teaches the safety system of claim 1, further Eggert teaches wherein the one more processors are further configured to obtain traffic situational data (para [0049] line 1-5 : “The method starts with step S1 of acquiring sensor data comprising information on an environment of the mobile device (ego vehicle) from at least one sensor, for example a camera, in particular a stereo camera or one or more radar sensors.”); and extract the one or more traffic situations for the one or more combinations from the obtained traffic situational data(para [0051] line 1-6 : “In a subsequent step S3, the method further determines at least one area in the environment of the mobile device, wherein for the at least one area either a confidence for the sensor data is below a threshold or even no sensor data at all is available, for example due to objects such as buildings obstructing the view of the sensor.”).

Regarding Claim 16 the combination of Eggert and Zhang teaches the safety system of claim 15, further Eggert teaches wherein the situational data comprises sensor data(para [0061] line 1-4 : “The system 1 comprises an acquiring unit 2, for example an interface, configured to acquire sensor data on an environment of the mobile device from at least one sensor 3.”).

Regarding Claim 17, it recites a computer-readable recording medium having substantially the same limitations as claim 1 above, in addition Eggert teaches a computer-readable recording medium, (para [0031] line 1-7 : “A fourth aspect of the invention solves the problem by a computer program (computer program-product) with program-code means for executing the steps according to any of the before mentioned embodiments, when the program is executed on a computer or a digital signal processor. The program can be stored on a machine-readable data carrier”), therefore claim 17 is rejected for the same reason as claim 1.

Regarding Claim 19 Eggert teaches:
A safety system for an ego vehicle comprising(para [0048] line 1-2 :  “FIG. 1 shows a flowchart for a driver assistance system 1 according to an embodiment.”): 
one or more processors configured to(para [0077] line 1-5 : “The individual units (modules) of the system 1 may be implemented in separate hardware units or modules interacting with each other or in form of plural computer program modules implemented in software, stored in one or more memories and running on the processor when executed.”),
obtain traffic situational data(para [0049] line 1-5 : “The method starts with step S1 of acquiring sensor data comprising information on an environment of the mobile device (ego vehicle) from at least one sensor, for example a camera, in particular a stereo camera or one or more radar sensors.”);
extract a plurality of vehicle situations based on sensor input and other input(para [0047] line 2-9 : “Approaching an intersection with restricted observability, the risk-aware driver would slow down in order to be able to stop in case another non-detectable entity with right-of-way appears. Once the intersection can be accessed by the ego-vehicle's sensors to an extent, that a safe crossing can be ensured, the ego-entity can keep on driving. Safely passing the intersection is thus ensured.”); and 
for each extracted vehicle situation, obtain a plurality of ego vehicle driving behaviors(para [0052] line 1-4 : “In step S4 at least one virtual traffic entity in the at least one determined area is generated, wherein the virtual traffic entity is adapted to interact with the at least one predicted behavior of the mobile device.”) and at least one object hypotheses(para [0052] line 1-4 : “In step S4 at least one virtual traffic entity in the at least one determined area is generated, wherein the virtual traffic entity is adapted to interact with the at least one predicted behavior of the mobile device.”, para [0053] line 1-4 : “In step S5, a virtual behavior for the virtual traffic entity is predicted. This prediction of the virtual behavior may be performed according to a usual method for predicting a behavior of traffic participants known in the art.”), and for each pair of one vehicle driving behavior out of the plurality of obtained ego vehicle driving behaviors and one object hypotheses out of the at least one obtained object hypotheses,
		obtain one or more driving model parameters for the respective pair(para [0057] line 1-24 : “The method for controlling an ego-vehicle further calculates in step S9 a utility measure for each predicted behavior of the ego-vehicle. The utility measure of a predicted behavior of the ego-vehicle comprises for example for a predicted trajectory of the ego-vehicle a measure a benefit of the trajectory in form of achieving driving goals and fulfilling behavior constraints. If driving with a predetermined constant velocity is set as a driving goal for the ego-vehicle, the utility measure of a predicted trajectory can depend on a deviation of the predicted velocity when driving on the predicted trajectory from the predetermined constant velocity. A suitable utility measure may then be defined based on a difference between predicted velocity on the predicted trajectory and the predetermined constant velocity. If a pre-set driving goal is to arrive a specific location (spatial target), the utility of a predicted trajectory might be evaluated by the time which is required to arrive at the location when following the predicted trajectory. Further utility measures may be defined based on driving comfort, measurable by parameters such a small acceleration and deceleration values (mild braking) and/or economic considerations, for example minimizing a fuel consumption. The driving goal may also be a weighted combination of different elementary driving goals.”),
		determine a collision risk value based on the driving model parameters for the respective pair(para [0055] line 3-12 : “The risk measure may correspond to a probability of a critical event such as a virtual collision or a virtual distance between the ego-vehicle and the virtual traffic entity that might occur in the future multiplied with a severity of consequences when the critical event actually occurs. The severity of consequences may for example include a relative collision speed between the colliding ego-vehicle and another vehicle or the hypothetic traffic scene entity at a time of the collision, vehicle masses, collision directions, impact points.”), and
		determine whether the collision risk value is less than predefined threshold value for the respective pair(para [0059] line 3-8 : “The control action may comprise at least one of issuing a warning to a driver of the ego-vehicle if the estimated risk measure exceeds a predetermined risk threshold, of supporting a driver initiated driving action of the ego-vehicle or of performing autonomously the driving action of the ego-vehicle is executed.”); and
	select a driving behavior for each extracted vehicle situation based on the plurality of determined collision risk values(para [0113] line 1-9 : “A risk value for each of the first, the second and the third behavior alternative is calculated. The calculated values are each compared to a threshold. In case a risk value for a behavior alternative exceeds a predetermined threshold value, the corresponding behavior alternative can be neglected and excluded from further consideration. This results in the first second and third behavior alternative being of a low risk remaining, and being acceptable as foresighted driving behavior.”, Excluding behaviors that exceed the predefined threshold value leaves only behaviors ),
	wherein the one or more processors are configured to, for each extracted vehicle situation, provide driving model parameters associated with each selected driving behavior to a control system of the vehicle(para [0059] line 1-3 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure.”, para [0059] line 14-21 : “In case of an autonomously operating vehicle, the control action may include basic control actions setting an acceleration value or a deceleration value for the vehicle and/or initiating a lateral evasive movement. The control action may include also more complex control actions such as performing a lane change if the overall traffic situation and the specific risk recommends such procedure for minimizing a risk.”, Driving model parameters (utility measures) are used to determine a control action and include values for acceleration, the control action then setting an acceleration value for the vehicle would then require the system to provide the driving model parameter to a control system of the vehicle.); and 
	the control system to control the vehicle for each extracted situation based on the provided driving model parameters for the respective extracted situation (para [0059] line 1-8 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure. The control action may comprise at least one of issuing a warning to a driver of the ego-vehicle if the estimated risk measure exceeds a predetermined risk threshold, of supporting a driver initiated driving action of the ego-vehicle or of performing autonomously the driving action of the ego-vehicle is executed.”, para [0101] line 7-8 : “The obtained risk model is used to build predictive risk maps as shown in FIG. 7”, para [0103] line 1-5 : “The generated predictive risk map is then input for the step of behavior planning which succeeds in FIG. 3 to the step of risk evaluation. With predictive risk maps and evaluation of future behavior alternatives for the ego-vehicle 13 in terms of collision risk becomes possible.”, Fig. 7, Fig. 7 shows the predictive risk map including a plurality of driving behaviors for the ego vehicle.). However, Eggert fails to explicitly teach a plurality of object hypotheses.

However, in the same field of endeavor (object trajectory prediction) Zhang teaches prediction module using a plurality of object hypotheses (Col 2 line 12-20 : “According to some embodiments, a prediction module within an autonomous driving system is a critical component. Generally, the prediction module takes perception information, localization information, and map and route information as inputs, and predicts future movements of objects within a driving environment. In some cases, multiple trajectories are predicted for a particular object, and such predicted trajectories are reasonable to a certain level (e.g., having non-trivial probability).”,Col 2 line 32-43 : “In one embodiment, one or more objects are detected within the driving environment. One or more predicted trajectories are computed for each of the objects based on map and route information to produce a set of predicted trajectories for the objects. The set of predicted trajectories is used to enumerate a number of combinations of predicted trajectories on which the objects possibly travel within the driving environment. A risk value is computed for each of the combinations to generate a number of corresponding risk values. An autonomous vehicle is controlled based on a combination having a lowest risk value included in the corresponding risk values.”, The combination of the predictive risk maps of Eggert and the prediction module of Zhnage teach multiple object hypotheses teaches the limitations of claim 1 including a plurality of object hypotheses).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Eggert to incorporate the prediction module of Zhang so that “trajectory prediction accuracy is improved, thereby enhancing the prediction quality of the prediction module.” (Col 2 line 29-31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668